The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
It is stated in the recognizance that appellant has been convicted of the offense of manufacturing intoxicating liquor. The conviction was for possessing intoxicating liquor for the purpose of sale. The recognizance is insufficient to confer jurisdiction upon this court. Read v. State, 4 S.W.2d 547.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.